TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00587-CR




                                Gary Dwayne Oatman, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 62,246, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was originally due in December 2009. After four extensions of

time, the filing date was August 16, 2010. The brief has not been received and appellant’s appointed

attorney, Scott K. Stevens, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

the attorney it appointed to represent appellant has abandoned the appeal.1            Tex. R. App.

P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this cause. A record



   1
     On April 16, 2010, counsel filed a motion to withdraw saying he was too busy to handle the
appeal. Unwilling to leave the indigent appellant without counsel, the Court directed counsel to seek
permission to withdraw from the trial court, which could immediately appoint substitute counsel.
We infer that counsel did not do this, and he later filed his fourth motion for extension of time.
from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than December 17, 2010. Tex. R. App. P. 38.8(b)(3).



Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: December 1, 2010

Do Not Publish




                                                  2